Opinion issued October 19, 2006          



 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00893-CR
____________

HAROLD SHEPARD, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 949228



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Harold Shepard, and signed a final judgment in this case on June 1, 2006.  Appellant
did not file a motion for new trial, and therefore the deadline for filing a notice of
appeal was July 1, 2006, 30 days after sentencing and therefore the deadline for filing
notice of appeal was Monday, July 3, 2003, because the thirtieth day after sentencing
fell on a weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1).
               Appellant filed a notice of appeal on September 25, 2006, 84 days after the
deadline.  Notice of appeal was deposited in the mail on September 22, 2006,
according to the postmark on the copy of the envelope included in the clerk’s record. 
Because the notice of appeal was mailed after the filing deadline, it did not comply
with Rule 9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.”  See
Tex. R. App. P. 9.2(b).
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).